 


REPORT ON EXPLORATION POTENTIAL
 
MULUNCAY EPITHERMAL GOLD PROJECT
 
PORTOVELO-ZARUMA-AYAPAMBA AREA
 
PROVINCE OF EL ORO, ECUADOR


Latitude 3° 36' 30” South, Longitude 79° 40' West


Written For:  Minera Del Pacifico, S.A.
 
Prepared By:


D. Bain, B.Sc., P.Geo.
 
49 Midale Crescent
Consulting Geologist
 
London, Ontario,
DUNCAN BAIN CONSULTING LTD.
 
Canada N5X 3C2
E-mail: djbain@aol.com
 
November 30, 2006


 
 

--------------------------------------------------------------------------------

 

i
TABLE OF CONTENTS


SUMMARY
 
1
     
INTRODUCTION
 
3
     
TERMS OF REFERENCE
 
3
     
RELIANCE ON OTHER EXPERTS
 
4
     
PROPERTY DESCRIPTION AND LOCATION
 
6
     
ACCESSIBILITY, CLIMATE, PHYSIOGRAPHY,
 
 
LOCAL RESOURCES AND INFRASTRUCTURE
 
7
     
HISTORY
 
9
     
GEOLOGICAL SETTING
 
11
Regional
 
11
Concession
 
13
     
DEPOSIT TYPES
 
13
     
MINERALIZATION
 
14
Regional
 
14
Concession
 
16
     
EXPLORATION
 
17
Historical
 
17
Current
 
 19
     
DRILLING
 
20
     
SAMPLING METHODS AND APPROACH
 
20
     
SAMPLE PREPARATION, ANALYSES AND SECURITY
 
20
     
DATA VERIFICATION
 
23
     
ADJACENT PROPERTIES
 
23
     
MINERAL PROCESSING AND METALLURGICAL TESTING
 
23
     
MINERAL RESOURCES
 
24
Mine Planning
 
24
Exploration Potential
 
24
Measured and Indicated Resources
 
24
Inferred Resources
 
25

 

--------------------------------------------------------------------------------




ii


INTERPRETATION AND CONCLUSIONS
 
26
     
RECOMMENDATIONS
 
27
     
ESTIMATED PHASE 1 BUDGET
 
28
   
 
ESTIMATED PHASE 2 BUDGET
 
29
     
BIBLIOGRAPHY
 
30
     
CERTIFICATE OF QUALIFICATIONS – Duncan J. Bain, P.Geo.
 
31
     
APPENDIX 1 – Assay Certificate
 
32
     
APPENDIX 2 – Aguacate Assays, former owners
 
36
     
Table 1 - Muluncay Concession Boundary Coordinates
 
7
     
Table 2 – Preliminary Sampling, Aguacate Mine
 
19
     
Plate 1 – Typical Topography and Vegetation, area of Casa Negra Concession with
concession along Rio Amarillo at centre-right
 
8
     
Plate 2 – Typical Mine-Mill Complex, Muluncay Concession
 
16
   
 
Plate 3 – Underground Workings, Muluncay Concession; average vein width 1.0 m
 
17
     
FIGURES
 
After Page
     
1. General Location Map
 
6
     
2. Regional Location Map
 
6
     
3. Claim Map
 
6
     
4. Regional Stratigraphy
 
10
     
5. Regional Structures
 
10
     
6. Concession Map
 
22


 
 

--------------------------------------------------------------------------------

 


1
Summary
 
The Portovelo-Zaruma-Ayapamba district of southern Ecuador has been mined for
gold and silver for centuries. The Incas were already extracting gold and silver
in the area prior to the arrival of the Spanish conquistadors in 1549. For 450
years exploitation of the Zaruma and Portovelo gold mines has continued. Modern
exploration, development and mining methods were applied with the arrival of
SADCO in the late 1800s. Since 1905, the earliest available mining records,
SADCO mining activities have produced in excess of 4.5 million oz. (144 million
grams) of gold, when the cut-off grade for ore was 14.5 g/T gold.  SADCO left in
1950. Only local mining continued for the next 40 years. Starting in the early
1990s, TVX and IAMGOLD have acquired and explored much of the district. In
November 2006 Minera Nevada acquired a 100% interest in the Muluncay Project. It
is centred at Latitude 03º36´30” South and Longitude 79º 40’ West, a distance of
175 kilometres south and 60 kilometres southeast of the major Pacific port
cities of Guayaquil and Machala, respectively. The Muluncay Project lies
approximately 100 km west of the Aurelian gold district and 120 km south of
IAMGOLD’s multi-million ounce Quimsacocha deposit. IAMGOLD hold a series of
concession surrounding the Muluncay concession. These three gold districts are
part of a regional epithermal mineralizing system which covers the southern half
of Ecuador. The local population is experienced in the recognition and mining of
narrow vein gold deposits, making them a valuable asset for future exploration,
development and production throughout the entire region.
 
Triassic age Tahuin Series gneisses, schists and amphibolites, overlain by
Capiro Formation mica schists, phyllites and quartzites  form the
basement  rocks of the region. This basement is unconformably overlain by Celica
Formation massive andesitic lavas and tuffs. The Celica Formation is intruded by
small Lower Cretaceous age diorite/granodiorite plutons. This entire mass has
been interpreted as a continental volcanic arc. These units are unconformably
overlain by Oligocene Saraguro Formation felsic volcanic lavas and pyroclastics,
and by later Miocene age Chincillo Formation (Pisayambo Formation) rhyolite
flows and pyroclastics. There are two major regional faults, the Pinãs Fault and
the Puente Busa –Palestina Fault, which have produced three tectonic blocks with
down-dropped sides to the SW. Celica Formation mafic to intermediate volcanics
lie between these two faults. Within the Celica Formation is the Portovelo
Series andesitic lavas. Two hydrothermally altered intermediate composition
volcanic series and their subvolcanic feeder systems unconformably overlie the
Celica Formation. They are composed of intermediate pyroclastics and breccias,
crosscut by younger rhyolite stocks, dykes and sills.
 
Significant second order structures include NW, NE and N-S trending high-angle
faults. The N-S trending veins, dipping generally 70º to 90º NE, are the
dominant structures for hosting gold, silver, lead, zinc and copper
mineralization.  Propylitic,  argillic,  silicic  and
sericitic  alteration  form concentric  district-size  zones. These represent a
Miocene collapse caldera. Supergene enrichment of gold mineralization is
recognized. Silicification represents the core of this alteration “aureole”. The
deposits are classified as adularia-sericite low- to intermediate sulphidation
epithermal gold system.
 
Regionally these mineralized veins extend horizontally for at least 15 km (the
Portovelo-Zaruma-Ayapamba region), and have known depths of at least 1500 m.
Past-producing veins in the district range from 60 cm to 8 m, with an average
width of 1.3 m. “Stringers” and narrow veins, as well as silicified wallrock,
are virtually untested for their gold potential. As is typical in a standard
epithermal gold system, there are some zones of “bonanza-type” high-grade  gold
mineralization  (locally termed “clavos”)  in the 30 to 200 g/tonne range. Veins
within the Muluncay concession include a minimum of 2 major veins. Unexplored
and undeveloped veins are also present. Structures are oriented NNW.
 
Current exploration by Minera Nevada involved a site visit by the author to the
district and to a series of mine workings within the Muluncay concession. Within
the concession several samples of vein material were taken by the author from
the Jena and Cristina veins, which are strong and persist through the entire
concession over a known depth of 200 m and a strike length of 1500 m. Gold
values from these samples range up to 10.40 g/T.

 
 

--------------------------------------------------------------------------------

 
 
2
Numerous samples taken by the author in other workings within the concession
show values of up to 58.6 g/T gold, up to 209 g/T silver, up to 4.86% copper and
up to 16.85% zinc.
 
SADCO operated mines in the Zaruma-Portovelo-Ayapamba district for 46 years.
During this time approximately 3.6 million ounces of gold and 12 million ounces
of silver were produced. Production rates at the Grand Mine, the major producer
in the district, are estimated up to a maximum of 200,000 tonnes per year, and
gold grades were approximately 20-30 g/T. Significant quantities of silver, lead
and zinc were also produced. SADCO operated its mines during the years when the
price of gold was US$20-$35/ounce. Despite a commodity price low by today’s
standards the company was profitable because of the high grades of ore available
for mining.
 
The old SADCO operations, scattered throughout the district, generally (with the
exception of the Grand Mine) only extended to a depth of approximately 200m
below surface. The Grand Mine contains a gold-mineralized zone which extended to
a depth of at least 660 m below surface. It was collared at an elevation 700 m
below mine workings in the Muluncay concession area. This indicates that there
is significant additional potential at depth of up to 1500 m for most of the
concession in the district, including those veins contained within the Muluncay
concession. A preliminary estimate of the resource is made by the author on the
Muluncay Concession, from the two currently active veins (Jena and Cristina)
with an estimated strike length of 1 km, an average width of 1.0 m and an
average depth of 1000 m. Using the SADCO cut-off grade of 14.6 g/T as the
average grade below current workings, this would produce an estimated tonnage of
400,000 T for each vein, or a total current resource of 800,000 T, for a total
of 11,680,000 g (365,000 oz) gold. Should additional veins be found during
exploration (known but not presently developed) then that tonnage estimate would
increase significantly. Secondary veins, stringers, breccia and disseminated
mineralization in the wallrocks have never been exploited, or even properly
assessed. It is the author’s opinion that with improved, more economic mining
and milling methods this resource can be taken advantage of, so that it is
probable that a resource of greater than 1.6 million tonnes, with a somewhat
lower grade in the order of 12 g/T (due to dilution by secondary veins and
disseminations)  could produce 19,200,000 g (600,000 oz) Au. No estimate of the
value derived from silver or sulphide concentrate has been made, but it would
add a significant amount to the value of this resource. The history of the
Zaruma mining operations indicates that there is a significant opportunity to
apply modern mining methods to a major resource which has had only limited
exploitation in the past.
Near-term exploration should consist of the surface mapping and prospecting.
Stream sediment sampling and lithogeochemical sampling should be carried out to
check for sulphide content, halo effects, alteration patterns and pathfinder
elements. Airphoto/satellite  imagery should be examined to outline structures.
All current or past underground workings should be mapped, surveyed and sampled
to develop an idea of size and grade of ore blocks. Sampling should include not
only vein material but wallrock to at least a metre on either side of each vein
sample. Surface and underground samples should be taken approximately every 3 m
along the vein. Analysis of all samples would be for gold by Fire Assay and
other elements by ICP-MS. This Phase 1 program is estimated to cost $107,000.00
USD.
 
Using the underground sampling data an underground diamond drill program would
be conducted. This work would produce a more detailed estimate of grade and
tonnage for the current mine workings and for the concession. Estimated cost of
this Phase 2 program is approximately $178,000.00 USD. Further work is dependent
on the results of this program.

 
 

--------------------------------------------------------------------------------

 
 
3
INTRODUCTION
 
The Zaruma-Portovelo-Ayapamba district of southern Ecuador has been a prolific
producer of both gold and silver for over 450 years. No records of mine
production exist for the first 300 years, but since 1905, over a period of only
50 years, mining activities have produced in excess of 4.5 million ounces of
gold, when the cut-off grade for ore was 14.6 g/T gold. The district, an area of
150 km2, contains at least 15 major veins. Artesanal mining has continued to the
present but lack of funding has prevented the use of modern exploration and
mining methods to significantly increase reserves and maintain historical high
grades, both along strike of these structures and to depth. Strike length of
major veins can range up to 1 kilometre. Depth potential can range up to 1500 m
where current mining has exploited only the first 200 m below surface.
 
This report has been prepared at the request of Minera Nevada S.A. and is
intended to document the potential of the Muluncay concession for hosting one or
more gold-silver-lead-zinc-copper deposits of sufficient grade and tonnage to be
economically viable.


TERMS OF REFERENCE
 
The writer has been requested by Minera Nevada S.A. to make a site visit to the
Muluncay Gold Project and to make a preliminary assessment of the Project for
hosting sufficient quantities of various mineral commodities to allow those
commodities to be mined and processed at a profit.

 
 

--------------------------------------------------------------------------------

 
 
4
For the purpose of this Technical Report the author, Duncan J. Bain,
B.Sc.(Geology), P.Geo. is an independent Qualified Person in accordance with
National Instrument 43-101 and as defined in the CIM Standards on Mineral
Resources and Reserves.


Grade and tonnage numbers are reported by various authors in a variety of forms,
some of which include ounces per ton or % per ton. Distance measurements are
often reported in feet. Wherever possible these numbers have been converted to
metric equivalents, such as grams per tonne or % per tonne, and metres or
centimetres, with the original values inserted to show the conversion.


This report is to be submitted to regulatory bodies including the British
Colombia Securities Commission and is to be used by the Company to raise funds
for further exploration on the Project.


RELIANCE ON OTHER EXPERTS
 
The author, Mr. Duncan J. Bain, P.Geo., visited the Portovelo-Zaruma district,
including the Muluncay Project, from June 26 to July 3, 2006. The author also
visited the district and was on the Muluncay Property on September 2 to 10,
2006. He was joined by Mr. Al Beaton, P.Eng., Mining Engineer and Mr. J.Ed
Dhonau, a representative of Minera Del Paciofico, S.A. These site visits
included both underground and surface observations of exploration, development
and mining activities both within the district and on several of the mine
workings located within the Muluncay concession. Detailed mapping and sampling
of these and the other mines of the concession have not been carried out during
these two visits. However, in September samples of vein material were taken by
the author from the underground workings of the Muluncay concession. This
material was considered by the author to be highly prospective for containing
economic gold values and was taken to confirm mineralization being mined
economically by local miners, and to compare with metal values taken by other
parties and reported in historical studies of the district. A sampling program
had been carried out by the previous owner from various mine sites within the
concession. These are included in this report. The field trip also gave the
author a detailed appreciation of the topography, climate, infrastructure and
workforce available in the area.

 
 

--------------------------------------------------------------------------------

 
 
5
In the compilation of this Report the author relied on the advice and experience
in underground mining provided by Mr. Al Beaton, P.Eng. (B.C.), who is a Mining
Engineer with over 35 years experience. From 1970 to 1974 Mr. Beaton worked at a
large underground copper mine in Zambia. From 1974 to 1979 he worked at
Cominco’s lead-zinc open pit Sullivan Mine in southern British Columbia, Canada.
From 1979 to 1986 he was Mine Manager at Erikson Gold Mine at Cassiar, B.C. He
has spent the last 25 years specialized in contract work and consulting, with
the majority of that involved in small underground track and trackless mining
operations in the Cordillera of British Columbia.


The author has not relied, without verification by the author, on a report or
statement of an expert who is not a Qualified Person as laid out in accordance
with National Instrument 43-101.


The author has received and reviewed the registered ownership documents covering
the concession that makes up the Muluncay Project. However the author has not
formed a legal opinion of the documentation.


All projections and opinions in this report have been prepared on the basis of
information made available to the author, and are subject to uncertainties and
contingencies which are difficult to accurately predict. Nevertheless, the
author considers this report to be a true and accurate representation of the
preliminary assessment of the mineral potential of the Muluncay Project.

 
 

--------------------------------------------------------------------------------

 
 
6
DESCRIPTION AND LOCATION
 
In November, 2006 Minera Del Pacifico S.A. acquired a 100% interest in the
workings contained by the Aguacate Mine from Sr. Manuel Lopez of Muluncay,
Province of El Oro, state of Ecuador. This is located within the centre of the
Muluncay concession (Figure 6). The owner directs those seeking additional
information on the ownership issue to representatives of the Minera Nevada.


The Muluncay concession lies in the centre of the Portovelo-Zaruma mining camp,
which is found in the cantons of Ayapamba and Paccha, Province of El Oro,
southern Ecuador. It is centered at Latitude 03º 36’ 30” South and Longitude
79º40’ West (Figure 1, 2, 3). It covers an area of 374 hectares.  Boundary
co-ordinates for the Project are found in Table 1 below. These are based on a
metric UTM grid system referenced to PSAD-56 datum and geographic zone 17.


Table 1 – Muluncay Boundary Coordinates


Easting - m
 
Northing - m
652000
 
9599400
653100
 
9599400
653100
 
9596800
651600
 
9596800
651600
 
9599000
652000
 
9599000
652000
 
9599400


 
 

--------------------------------------------------------------------------------

 
 
7
The project is situated about 175 kilometres southeast and 60 kilometres east of
the major Pacific port cities of Guayaquil and Machala, respectively. It lies on
the western slope of the Andes Mountains, part of the Western Cordillera which
runs the length of the west coast of North and South America.


ACCESSIBILITY, CLIMATE, PHYSIOGRAPHY,
LOCAL RESOURCES AND INFRASTRUCTURE
 
Access to the district from the coast is by a paved 2-lane road in good
condition. It is approximately a 2 hour drive from the coastal city of Machala
to the town of Portovelo, at the confluence of the Rio Amarillo and Rio Calera.
From within the district access to most of the properties, including the
Muluncay concession, is by secondary 1- to 2-lane paved roads which often
continue to specific sites by tertiary single lane gravel roads, usually though
not always in good enough condition for 2 wheel drive vehicles. Access to these
sites from Portovelo takes approximately 30 minutes.


The climate is subtropical and humid with temperatures ranging from 18º to
30º C. Yearly rainfall averages 1,341 mm, with heaviest rainfalls occurring in
the months from January to June.

 
 

--------------------------------------------------------------------------------

 
 
8
Within the district, hill slopes are moderately steep to very steep with
elevations ranging from the 950 to 1650 m above sea level (ASL). The
Portovelo-Zaruma-Ayapamba district is  traditionally an underground mining camp.
Those areas not disturbed by mining activity are used for farmlands, grazing and
local minor secondary forestry. Any early stages of surface exploration work
carried out by Minera Nevada will involve minimal disruption to current surface
activities. Underground exploration, including additional drifting, sampling,
mapping and possible drilling should have even less of an effect than the
surface work.


[ex10-5pg11.jpg]


Plate 1 – Typical Topography and Vegetation, area of Muluncay Concession

 
 

--------------------------------------------------------------------------------

 
 
9
The population within the project area is approximately 50,000. Zaruma, with a
population of 29,000, and Portovelo, with a population of 14,000 make up the
majority, but there are numerous small villages of a few hundred people each
(e.g. Ayapamba, Muluncay). The population has extensive experience in the
recognition and mining of narrow vein high-grade gold deposits, making them a
valuable asset for future exploration, development and production throughout the
entire region. Hotels, food and material supplies, communication resources,
public security and government institution representatives are all available
locally, and in Pinãs, approximately 20 km distance to the west. High-tension
power lines providing electricity are connected to both Zaruma and Portovelo.
Cell phone use in this area allows communication with major centres in the
country. The Rio Amarillo and Rio Calera rivers are able to supply adequate
water for large scale mining operations throughout the year.


HISTORY
 
The hills of Portovelo, Zaruma and Ayapamba have been mined for gold and silver
for centuries. The Incas were already extracting gold and silver in the area
with hydraulic mining of the oxidized parts of veins when Mercadillo, one of
Pizzarro´s force, followed the Rio Amarillo upstream, encountered the Inca mine
and founded the town of Zaruma in 1549 (Holly and Maynard, 2006). Exploitation
of the Zaruma and Portovelo districts continued during the time of Spanish
colonization until 1870 when an Ecuadorian-Chilean mining company was
established. Operational rights were immediately acquired by Southern American
Development Company (SADCO), a subsidiary of a major American mining company.
SADCO operated the mines from 1897 to 1950 by gaining control of the district’s
main gold deposits in 1897. The most extensively mined of these workings was the
Grand Shaft on the Casa Negra concession, on the eastern edge of the town of
Portovelo. Exploration programs of SADCO commenced in 1896 and brought the Grand
Mine into production at 108t/day in 1905. The mine was subsequently deepened to
13 level, 800m below the uppermost workings. In the 53 years that followed,
SADCO recovered some 3.5 million ounces (approx. 112 million grams) of gold and
12 million ounces (384 million grams) of silver from 7.6 million tonnes(T) of
ore at a cut- off grade of 14.6 g/T Au and 48.9 g/T Ag (Van Thournout et al.,
1996). The lower levels of the Grand Mine were flooded in 1944, and facing
increasing costs, taxes and a complicated political situation, SADCO withdrew
from Ecuador in 1950. A state-owned company, CIMA, took over the mining
operations in the area until 1980 and it is estimated to have produced a further
375,000 ounces (12 million grams) of gold by 1965. In 1984, thousands of
poverty-stricken miners invaded the old SADCO pits and small-scale and artesanal
mining has been going on in the area ever since. An additional 35,000 to 50,000
ounces (1.12 to 1.6 million grams) of gold has been produced each year since
then by informal miners, small-scale operating mining societies and family-owned
operations. Statistical information from the 1990´s reported that mining from
the Zaruma and Portovelo areas totalled 3 million tonnes (T).

 
 

--------------------------------------------------------------------------------

 
 
10
In the mid-1990s several overseas companies attempted to consolidate the area
and carried out systematic exploration programs. From 1995 to 1996 TVX
Corporation, a Canadian exploration company, conducted underground and surface
mapping. After TVX Corp. withdrew from Ecuador in 1998 all information was
acquired by IAMGOLD. IAMGOLD continued with more extensive exploration programs
including surface trenching, surface and underground sampling, surveying,
diamond drilling and geological modelling. The author does not currently have
direct access to this data and is relying in large part on reports published by
IAMGOLD on SEDAR (www.sedar.com) and other Internet sites. The author visited
the district in late June/July 2006, and in September 2006. This report is the
result of those site visits and review of available data. In November 2006
Minera Nevada acquired a 100% interest in the Aguacate Mine within the Muluncay
concession, giving it the right to mine within the concession.

 
 

--------------------------------------------------------------------------------

 
 
11
GEOLOGICAL SETTING 
Regional
 
Regional geology of the southern part of Ecuador consists of basement rocks of
the Triassic age Tahuin Series. These include San Roque Formation medium- to
high-grade gneisses, schists and amphibolites overlain by a thick sequence of
Capiro Formation low-grade mica schists, phyllites and quartzites, with a minor
component of interfingering volcanic rocks.


This metamorphic basement is unconformably overlain by a thick sequence of Lower
Cretaceous age Celica Formation massive, homogeneous volcanic lavas and tuffs.
These are of andesite composition and are intercalated with minor sedimentary
layers. The Celica Formation is intruded by small plutons of diorite to
granodiorite composition, also Lower Cretaceous in age. This entire mass has
been interpreted as a continental volcanic arc. All of these units are capped
unconformably by Tertiary (Oligocene age) Saraguro Formation felsic volcanic
lavas and pyroclastics, and by later Miocene age Chincillo Formation (currently
referenced as Pisayambo Formation) rhyolite flows and pyroclastic.


There are two major regional faults. These are the Pinãs Fault and the Puente
Busa –Palestina Fault. These faults have produced three tectonic blocks which
have exposed bedrock to different depths. Between these two faults exposure
consists of Celica Formation mafic to intermediate volcanics. Within the Celica
Formation (Figure 4) is a thick series of andesitic lavas termed the Portovelo
Series which occurs along a central N-S trending axis. These lavas act as host
rocks to most of the vein systems in the Portovelo-Zaruma-Ayapamba  region.
Recent mapping has shown that the Celica Formation is unconformably overlain by
two hydrothermally altered volcanic series, and is crosscut by their subvolcanic
feeder systems. These volcanics are composed of intermediate pyroclastics and
breccias, crosscut by younger small rhyolite stocks, dykes and sills. These
rhyolitic rocks are concentrated along two NW trends in the central mountain
ranges (Zaruma-Urca and Santa Barbara) and are due to resistant weathering
caused by regional silicification. Most of the district vein-cavity fillings,
including base- and precious metals mineralization, are closely associated with
this volcanic activity.

 
 

--------------------------------------------------------------------------------

 
 
12
Significant structures in the district (Figure 5) include NW, NE and N-S
trending high- and low- angle faults and circular structures. The N-S trending
veins, dipping generally 70º to 90º   NE, are the dominant though not the only
structures for hosting gold, silver, lead, zinc and copper mineralization in the
district. They are bound to the SW by the NW-trending Pinas Fault. The Puente
Busa –Palestina Fault lies directly NE of the centre of the district and does
not interfere with the continuity of either faults, veins or mineralization
beyond it to the NE.

Concentric district-size zones of propylitic, argillic, silicic and sericitic
alteration cover the region and represent the collapse of a Miocene age volcano
and the formation of a caldera. Supergene enrichment of gold mineralization is
recognized in certain areas by the presence of strong patches of argillic
alteration. Silicification represents the core of this alteration “aureole”.
Silicification formed in two stages. One type, associated with most of the
gold-silver-base metals mineralization, is related to the Portovelo-Zaruma axis.
The second type is found in the Santa Barbara Mountain and is associated with
rhyolite dykes and plugs, and with intense argillic alteration. A third type of
silicification  is found as wallrock alteration haloes of
quartz-chlorite-sericite-adularia-calcite-(pyrite).

 
 

--------------------------------------------------------------------------------

 
 
13
Concession
 
Bedrock underlying the Muluncay concession consists of Lower Cretaceous age
Celica Formation massive volcanic lavas of andesitic composition. To the
author’s knowledge no detailed mapping has been carried out on these host rocks.
Within these host rocks a series of sub-parallel structures. These local area
structures encompass both those veins found within the Muluncay concession, such
as Jen and Cristina. This system of veins is the northern continuation of the
large system of veins (e.g. Abundancia, Portovelo) which have been so vigorously
mined in the Zaruma-Portovelo area for the last 400 years.

DEPOSIT TYPES
 
Gold mineralization within the district is considered to be a low- to
intermediate sulphidation stage epithermal (Hedenquist, 2000) to upper
mesothermal gold-silver-lead-zinc-copper system. Typically this type of
mineralizing system includes pyrite-pyrrhotite-arsenopyrite and high-Fe
sphalerite. Gangue minerals vary from vein through stockwork to disseminated
forms. Gold is typically associated with quartz-adularia ± calcite ± sericite.
This contrasts with high-sulphidation types which typically contain
gold-pyrite-enargite-luzonite-covellite hosted by a leached residual core, with
quartz-alunite, kaolin, pyrophyllite or diaspore. A subset of the
low-sulphidation stage assemblage contains
pyrite-tetrahedrite/tennantite-chalcopyrite and low-Fe sphalerite. This subset
is also silver and base metal rich compared to low-sulphidation end members.
Base metals within the Muluncay veins, as well as within much of the district
mineralization be an indicator for this intermediate assemblage. It could also
indicate (especially the presence of significant galena – (lead)) that the
system has reached upper mesothermal depths.

 
 

--------------------------------------------------------------------------------

 
 
14
MINERALIZATION
Regional


The gold bearing north-south trending sub-parallel systems of quartz veins
occurring within the Portovelo-Zaruma district are found exclusively within the
Cretaceous altered andesitic rocks (Portovelo Series).
 
Spatially the mineralization is arranged in three zones. In Zone 1 pyritization
with little gold is seen in stockwork, shattering and brecciation around the
Santa Barbara and Zaruma Mountains. Zone 2 contains gold-bearing quartz and
quartz-adularia veins with abundant sulphides and is found in the
Portovelo-Zaruma axis and NE of the Santa Barbara Mountains. A large aureole of
gold-bearing quartz-calcite and quartz-chlorite , with abundant sulphosalts and
minor sulphides, representing Zone 3, surrounds the core of sulphide
mineralization. Muluncay lies within the NNW continuation of this Zone 2 type of
mineralization. Based on the presence of adularia-sericite, the vein textures,
the abundance of sulphides and calcite, the mineralization is considered to be
part of an adularia-sericite low- to intermediate sulphidation epithermal gold
system.


The quartz veins are predominately fault and fracture filling structures
exhibiting pinch and swell, branching, composite banding, braided and loop
features.


Regionally these mineralized veins extend horizontally for at least 15 km (the
Portovelo-Zaruma- Ayapamba region), and have known depths of at least 1500 m
(from local height of land to known depth of the Casa Negra Concession SADCO
Grand Mine). Past-producing veins in the district range from 60 cm to 8 m, with
an average width of 1.3 m. “Stringers” and narrow veins, as well as silicified
wallrock, are virtually untested for their gold potential. As is typical in a
standard epithermal gold system, there are some zones of “bonanza-type”
high-grade gold mineralization (locally termed “clavos”) in the 30 to 200
g/tonne range. Clavos of this grade were reported by the owner on the Muluncay
concession on one of the major veins (Cristina or Jen).


 
 

--------------------------------------------------------------------------------

 
 
15
Most of the known gold is free-milling. Other mineralization includes silver (as
electrum, sulphosalts and with galena) and copper-lead-zinc sulphides
(chalcopyrite-galena-sphalerite).


The dominant north-south strike of the gold bearing quartz veins shows local
variations in the proximity of cross faults. To the south of Rio Amarillo, the
veins swing in a south-east direction, sub-parallel to the Pinas-Portovelo
fault.


Three main types of gold bearing veins are present in the district. These are:
1) Quartz veins with disseminated pyrite, minor chlorite as streaks, bands and
patches, and 2) Quartz veins with abundant pyrite and subordinate chalcopyrite,
galena and sphalerite occurring as bands, patches and coarse disseminations, and
3) Carbonate veins with coarse calcite and calcite-quartz gangue occasionally
with coarse galena, sphalerite and chlorite beside ubiquitous pyrite. Visible
gold is not a common occurrence within the Portovelo-Zaruma-Ayapamba district.
As a general rule, gold occurs as fine particles, often less than 100 mesh in
size. According to microscopic studies carried out in the past, gold locally
replaces sphalerite. Locally gold mineralization is present in the wall rock
following north-east trending faults and fractures.


Post mineralization faulting along north-west striking cross faults has locally
caused displacements of up to 40 metres in several gold bearing structures.
Local detailed mapping and drilling is required to trace the continuity of this
mineralization.

 
 

--------------------------------------------------------------------------------

 
 
16
Concession


Veins within the Muluncay concession include Jen and Cristina. Other veins exist
parallel to these two main structures but are not presently developed. The
mineralization in the concession area ranges from a gold : silver ratio of 1:10
near surface to 1:15 at depth. Veins range up to 1500 m in strike length, and
mines in the immediate area range from 1650 m ASL to 950 m ASL, giving a known
depth of mineralization of at least 700 m. Vein widths range from 0.40 m to 1.40
m and are steeply dipping (70° to 90°) to the NE.


[ex10-5pg19.jpg]
 


Plate 2 –Typical Mine-Mill Complex, Muluncay Concession

 
 

--------------------------------------------------------------------------------

 
 
17
The Jen and Cristina veins consisted of milky quartz, being hard but brittle,
and containing chalcopyrite (copper), sphalerite (zinc) and galena (lead)
sulphide minerals. This mineralization is similar to that found in the
Portovelo-Zaruma area, where it is quite common. The principal mineral
accompanying the gold is pyrite (FeS2), but other minerals include safflorite
(CoAs2), proustite (Ag3AsS3), tetrahedrite (Cu3SbS3-4), freibergite
((CuAg2ZnFe)3Sb2S6) and minor Au-Pb telluride minerals. These are indicative of
a low-temperature near-surface environment.
 
[ex10-5pg20.jpg]


Plate 3 – Underground Workings, Muluncay Concession; average vein width


EXPLORATION 
Historical


Systematic exploration activity closely related to mining advance was carried
out by SADCO from 1897 to 1950. However, only limited information is available
from that period. Detailed underground maps  and 103,657 assay result records
have been recovered from local miners and from local archives by TVX Gold Corp.
and IAMGOLD. Much of the SADCO data can be acquired from certain parties in
Machala, and Minera Nevada is in the process of purchasing that data.

 
 

--------------------------------------------------------------------------------

 
 
18
Modern exploration activity within the Zaruma – Portovelo Mining District begun
in 1995 when a one-year property area consolidation and district-scale
exploration was made by TVX Gold Corporation, a Canadian-based company. During
this period, over 40 km of underground workings were surveyed and mapped on a
1:500 scale. Total amount of underground samples collected by TVX is estimated
to be over 4,000. IAMGOLD reported 733 samples although many of these were from
older maps and reports. Following TVX´s withdrawal from Ecuador in 1998, all
information was acquired by IAMGOLD who continued exploration. This work
including surface trenching, surface and underground sampling, surveying and
diamond drilling and geological modelling.  IAMGOLD databases contained the
following:
 
680 surface rocks channel and chip samples
2,126 underground channel samples
5,415 soil samples
37 diamond drill hole results including sample assay results
1,114 DDH core samples
2,591 topographical control points survey
39 stream sediments samples
369 channel samples form surface trenching
 
The Aguacate Mine has been mapped by previous owners. Although the map is
presently unavailable information on sample sites and assays is found in
Appendix 2. The author is confident that the data is reliable within the limits
imposed by a lack of check samples and standard Quality Control protocols. Data
is available from the author on the other mines within the concession but are
not included in this report.

 
 

--------------------------------------------------------------------------------

 
 
19
Current
 
Current exploration by Minera Nevada involved a site visit by the author to the
Muluncay concession. The author visited at three separate mines within the
concession. These included Fatima, Nueva Esperanza 1 and Aguacate (see Figure
6). Numerous other workings are present within the concession but were not
investigated at this time. Several samples of vein material were taken by the
author from the various workings. Assay results (see certificates, Appendix 1)
are shown in Table 2 below:
 
Table 2 – Assays from Independent Sampling, Mina Aguacate, Sept/06


Sample
 
Au
g/T
   
Ag
g/T
   
Cu
%
   
Pb
%
   
Zn
%
 
483051
    0.013       0.70       0.053       0.001       0.02  
483052
    0.015       7.0       0.089       0.02       0.02  
483053
    0.361       16.5       0.26       0.009       0.06  
483054
    2.76       37.1       0.85       0.03       0.19  
483055
    6.64       36.4       0.82       0.06       0.15  
483056
    3.25       23.8       0.69       0.03       0.21  
483057
    10.40       27.4       0.30       0.07       0.09  

 
Gold values from these samples range up to 10.40 g/T. Numerous samples taken by
the author in other workings within the concession (# 483029 to 438050) show
values of up to 58.6 g/T gold, up to 209 g/T silver, up to 4.86% copper and up
to 16.85% zinc.

 
 

--------------------------------------------------------------------------------

 
 
20
DRILLING
 
Although modern diamond drilling has been carried out on the IAMGOLD claims, the
author does not currently have access to the positions or logs of those holes.
Therefore he has no knowledge of drilling done within the Muluncay concession.
Minera Nevada has conducted no drilling on the concession to this date.
 
SAMPLING METHODS AND APPROACH
 
As this was a preliminary investigation of the entire district, with no specific
focus at the time of the visits on the Muluncay concession, the only intent of
these assay results was to confirm assay values presented by other groups. The
width of the vein (as well as could be seen) at each of these sample points was
measured and recorded. The average width of these veins is 1.0 m, although the
width can range up to 4 m.
 
The samples were bagged and sealed on the property by the author. They, along
with several other samples from the district, were delivered by the author to
the office of Minera Nevada S.A., based in Machala. From that office they were
transported to the ALS-Chemex lab in Quito, Ecuador for sample preparation and
analysis. The samples were collected by the author and by Mr. Al Beaton, P.Eng.
The samples weighed approximately 1 to 2 kg each. No blanks and standards were
submitted by the author with the sample for Quality Control purposes.
 
SAMPLE PREPARATION, ANALYSES AND SECURITY
General
 
For the multi-element analysis of 35 elements, Induced Coupled Plasma Mass
Spectrometry (ICP- MS) was used. Au and Ag content was determined by Fire
Assay-Atomic Absorption method from 30 g pulps. Pulps and rejects will be stored
by the lab for a minimum of 90 days.

 
 

--------------------------------------------------------------------------------

 
 
21
Sample Preparation Procedures
 
Samples were dried at 110-120°C and then crushed with either an oscillating jaw
crusher or a roll crusher. The lab Quality Control (QC) specification for
crushed material is that >70% of the sample must pass a 2 mm (10 mesh) screen.
The entire sample is crushed, but typically 250 g to 1 kg, is subdivided from
the main sample by use of a riffle splitter. If splitting is required, a
substantial part of the sample (the "reject" or “spare”) remains. A whole or
split portion derived from the crushing process is pulverized using a ring mill.
QC specification for final pulverizing is that >85% of the sample be less than
75 microns.


Analytical Methods
ICP-MS Method
 
In plasma mass spectroscopy, the inductively coupled argon plasma (ICP) is used
as an excitation source for the elements of interest. The plasma in ICP-MS is
used to generate ions that are then introduced to the mass spectrometer. These
ions are then separated and collected according to their mass to charge ratios.
The constituents of an unknown sample can then be identified and measured.
ICP-MS offers extremely high sensitivity to a wide range of elements. It is a
multielement analytical technique capable of determining an extremely wide range
of elements to very low detection limits (typically sub ppb).


Detection limits for this method are shown below. Values are in ppm or percent.
 
Ag
 
(0.2 - 100)
   
Co
 
(1 - 10,000)
   
Mn
 
(5 - 10,000)
   
Sr*
 
(1 - 10,000)
 
Al*
 
(0.01% - 15)%
   
Cr*
 
(1 - 10,000)
   
Mo
 
(1 - 10,000)
   
Ti*
 
(0.01% - 10)%
 
As
 
(2 - 10,000)
   
Cu
 
(1 - 10,000)
   
Na*
 
(0.01% - 10)%
   
Tl*
 
(10 - 10,000)
 
B*
 
(10 - 10,000)
   
Fe
 
(0.01% - 15)%
   
Ni
 
(1 - 10,000)
   
U
 
(10 - 10,000)
 
Ba*
 
(10 - 10,000)
   
Ga*
 
(10 - 10,000)
   
 P
 
(10 - 10,000)
   
V
 
(1 - 10,000)
 
Be*
 
(0.5 - 100)
   
Hg
 
(1 - 10,000)
   
Pb
 
(2 - 10,000)
   
W*
 
(10 - 10,000)
 
Bi
 
(2 - 10,000)
   
 K*
 
(0.01% - 10)%
   
 S
 
(0.01% - 10)%
   
Zn
 
(2 - 10,000)
 
Ca*
 
(0.01% - 15)%
   
La*
 
(10 - 10,000)
   
Sb
 
(2 - 10,000)
           
Cd
 
(0.5 – 500)
   
Mg*
 
(0.01% - 15)%
   
Sc*
 
(1 - 10,000)
           

 
 
 

--------------------------------------------------------------------------------

 
 
22
Fire Assay Method
 
Gravimetric methods involve the use of balances to weigh the element of
interest, either in its pure elemental form or as a chemical compound. One of
the most common gravimetric determinations is that of gold and silver following
a fire assay fusion and cupellation. The precious metal bead that remains
following cupellation is an alloy of silver and gold. Weighing this bead will
give the total weight of silver and gold. If the bead is then treated with
dilute nitric acid, it is possible to remove the silver quantitatively. The
residual mass consists of pure gold which can then be weighed separately, thus
allowing the silver to be determined by the difference. The balances used for
this purpose are microbalances capable of weighing to the nearest microgram (one
millionth of a gram). The fire assay procedure is universally accepted as the
definitive method for the analysis of gold. When an atomic absorption
spectroscopy finish is selected, the upper reporting limit is set at 10 g/T (0.3
oz/ton) and samples higher than this must be re-analyzed using additional silver
in the firing process and a larger dilution factor. Alternatively, gravimetric
finish can be used.


Security


No blanks or samples with known values were added to the total samples delivered
to the lab. No check samples were submitted to other labs for confirmation of
values. For any sample preparation activities the lab maintains sample sequence
logs.  These logs detail which samples have been prepared in what order and are
very helpful for investigative purposes.


Analyses


The assay certificate was received by e-mail from ALS-Chemex to the author only.
A hard copy of the results arrived in the mail to the author only. Those
certificates are found in Appendix 1.

 
 

--------------------------------------------------------------------------------

 
 
23
DATA VERIFICATION
 
Although positions of many of the samples taken by earlier workers on the
Project are known, because this was a preliminary assessment of the Project to
simply confirm values, data verification is only on a very general basis.


ADJACENT PROPERTIES


The Muluncay Project lies surrounded by of the IAMGOLD concessions (Figure 3).
Current activities by IAMGOLD can be found in their news releases on SEDAR.
Minera Nevada also holds the Grand Shaft, of Casa Negra concession. It lies
south of Muluncay, and although veins at Casa Negra may not extend continuously
to Muluncay, the general trend of mineralized veins does. North of Muluncay this
trend swings NW and continues through the Maria Olivia concession.


MINERAL PROCESSING AND METALLURGICAL TESTING


The current artesanal miners of the various mining operations within the
Muluncay concession operate a series of Chilean mills (crushing facilities)
which are used to liberate free-milling gold from the quartz and sulphide
gangue. A lead-zinc-copper concentrate is also produced which is stockpiled for
possible future processing. Production from these mills is low, averaging
perhaps 30 tonnes per day with a head grade (ore grade) of 3-4 g/T (local miner,
personal communication). This grade is due to hundreds of years of hand mining
of only high grade (> 20 g/T to hundreds of g/T) gold. Up to this point a lack
of funding has prevented those locals from conducting any extensive underground
development, but based on SADCO mine plans for the Grand Mine and others there
is every reason to believe that high grade mineralization continues to a depth
of up to 1500 m below surface.


To the author’s knowledge no metallurgical testing has been carried out on the
Muluncay veins.

 
 

--------------------------------------------------------------------------------

 
 
24
MINERAL RESOURCES
Mine Planning


At this time Minera Nevada has no plans to take this Project to production. A
detailed investigation of the surface geology and underground workings is
required to confirm and outline estimated tonnage and grade.


SADCO operated mines in the Zaruma-Portovelo-Ayapamba district for 46 years.
During this time approximately 3.6 million ounces of gold and 12 million ounces
of silver were produced. Production rates at the mine are estimated up to a
maximum of 200,000 tonnes per year, and gold grades were approximately 20-30
grams per tonne. Significant quantities of silver, lead and zinc were also
produced as by-products. Flotation was used to produce a concentrate which was
sold to smelters to recover the lead and copper and some additional gold and
silver. SADCO operated during the years when the price of gold was controlled at
US$35/ounce. Notwithstanding, the company was profitable because of the high
grades of ore available for mining.


Exploration Potential
Measured and Indicated Resources


The author visited 3 known operating mines (Fatima, Nueva Esperanza and
Aguacate) within the Muluncay concession. Figure 6 shows numerous other mine
workings. However, there are no known records of measured or indicated reserves
from the concession.

 
 

--------------------------------------------------------------------------------

 
 
25
Inferred Resources


Note that neither the “reserve” nor the “resource” estimates referred to in this
report comply with the current definition of such reserves as stated in National
Instrument 43-101 F1 or in the CIM Standards on Mineral Resources and Reserves.
Also note that commodity prices used to estimate ore cutoff grades by previous
operators have changed significantly from those used by SADCO. Like so many
veins in the district which have been exploited for centuries, the near-surface
easily accessible high-grade gold mineralization is being exhausted. It is
currently extracting ore in the range of 3-7 g/T gold. It is the author’s
opinion that new investment and detailed exploration will show that there is
continuity of historical high-grade mineralization both along strike and at
depth. The old SADCO operations generally (with the exception of the Grand Mine)
only extended to a depth of approximately 200m below surface. The Grand Mine
contains a gold-mineralized zone which extended to a depth of at least 660 m
below surface. It was collared at an elevation 700 m below mine workings in the
Muluncay concession area. This indicates that there is significant additional
potential at depth of up to 1500 m for most of the concessions in the district,
including those veins contained within the Muluncay concession. A preliminary
estimate of the resource is made by the author on the Muluncay Concession, from
the two currently active veins (Jena and Cristina) with an estimated strike
length of 1 km, an average width of 1.0 m and an average depth of 1000 m. Using
the SADCO cut-off grade of 14.6 g/T as the average grade below current workings,
this would produce an estimated tonnage of 400,000 T for each vein, or a total
current resource of 800,000 T, for a total of 11,680,000 g (365,000 oz) gold.
Should additional veins be found during exploration (known but not presently
developed) then that tonnage estimate would increase significantly. Secondary
veins, stringers, breccia and disseminated mineralization in the wallrocks have
never been exploited, or even properly assessed. It is the author’s opinion that
with improved, more economic mining and milling methods this resource can be
taken advantage of, so that it is probable that a resource of greater than 1.6
million tonnes, with a somewhat lower grade in the order of 12 g/T (due to
dilution by secondary veins and disseminations) could produce 19,200,000 g
(600,000 oz) Au. No estimate of the value derived from silver or sulphide
concentrate has been made, but it would add a significant amount to the value of
this resource. The history of the Zaruma mining operations indicates that there
is a significant opportunity to apply modern mining methods to a major resource
which has had only limited exploitation in the past.

 
 

--------------------------------------------------------------------------------

 
 
26
INTERPRETATIONS AND CONCLUSIONS
 
Descriptions of gangue and ore minerals, as well as the style of structures and
their continuity along strike and to significant depth, indicates that the
Portovelo-Zaruma-Ayapamba gold camp represents a low/intermediate sulphidation
epithermal to upper mesothermal gold-silver base metals system associated with
the structures related to a Miocene age collapse caldera.


The history of the Zaruma mining operations indicates that there is a
significant opportunity to apply modern mining methods to a major resource which
has had only limited exploitation in the past. It is the author’s opinion, based
on site visits to various mines and mills in the district, and having reviewed
reports on the district produced by other mining and exploration personnel, that
there is significant additional mineral potential at depth of up to 1500 m for
most of the concessions in the district. This includes those veins, both
developed and known but undeveloped, contained within the Muluncay concession.

 
 

--------------------------------------------------------------------------------

 
 
27
RECOMMENDATIONS


Near-term exploration should consist of the following. Within the concession the
surface should be mapped and prospected in detail. Stream sediment sampling and
lithogeochemical sampling should be carried out. These surface samples would be
analyzed for gold by Fire Assay, with A.A. or gravimetric finish. Other elements
would be tested for a 35-element suite by Induced Coupled Plasma (ICP-MS) to
check for sulphide content, halo effects, alteration patterns and pathfinder
elements such as mercury and antimony. Airphoto or similar satellite imagery
should be examined to outline structural elements within the area, and to assist
in tracing continuity of known mineralized structures. Concurrent with this work
all current or past underground workings should be mapped, surveyed and sampled
to develop an idea of size and grade of ore blocks. Sampling should include not
only vein material but wallrock to at least a metre on either side of each vein
sample. Samples should be taken approximately every 3 m along the vein. Analysis
of these samples would be for gold by Fire Assay and other elements by ICP-MS.
This Phase 1 program is estimated to cost $107,000.00 USD.


Using the underground sampling data an underground diamond drill program would
be conducted to show continuity of known mineralized veins and to discover new
mineralized veins, stringer zones and disseminations. This work would produce a
more detailed estimate of grade and tonnage for the current mine workings and
for the concession. Cost of this Phase 2 program is an estimated $178,000.00
USD. Further work is dependent on the results of this program.
 

--------------------------------------------------------------------------------


 
28
ESTIMATED PHASE 1 BUDGET


Surface mapping of the concession, estimate 5 days X 2 persons X $300 per day
  $ 3000.00            
Sampling of surface veins and silicified zones, approx. 30 samples, 2 person X 5
days X $200 per day
  $ 2000.00            
Stream sediment sampling, approx. 50 samples, 2 persons X 5 days X $300 per day
  $ 3000.00            
Surveying of all underground workings, 2 persons X 25 days X $200 per day
  $ 10,000.00            
Mapping of all underground workings, 2 persons X 30 days X $200 per day
  $ 12,000.00            
Detailed sampling of all underground veins, approximately every 3 m, estimate
500 samples, 3 persons X 20 days X $300 per day
  $ 18,000.00            
Assaying of surface and underground samples, including preparation, transport to
Quito, sample 35 element ICP-MS and gold by Fire Assay-AA/ gravimetric Finish,
$35 per sample, estimate 600 samples
  $ 21,000.00            
Local accommodation and meals, 3 persons X 30 days X $100/day
  $ 9,000.00            
Mobilization/demobilization  of crew
  $ 5,000.00            
Report, with recommended work
  $ 5,000.00            
Contingencies at 15% on $88,000
  $ 12,000.00            
Sub-total
  $ 100,000.00            
GST on $100,000.00
  $ 7,000.00            
TOTAL COST, Phase 1 Program
  $
107,000.00USD
 


 
 

--------------------------------------------------------------------------------

 
 
29
 
ESTIMATED PHASE 2 BUDGET
 
Underground diamond drilling, 1500 m at $40 per metre
  $ 60,000.00            
Geologist, 60 days at $300 per day
  $ 18,000.00            
Sampler/splitter, 60 days at $200 per day
  $ 12,000.00            
Mobilization/demobilization of crew
  $ 15,000.00            
Local accommodation and meals, 6 persons X 60 days X $100/day
  $ 36,000.00            
Report, with recommended work
  $ 5000.00            
Contingencies at 15% on $146,000.00
  $ 22,000.00            
Sub-total
  $ 168,000.00            
GST on $168,000.00
  $ 10,000.00            
TOTAL COST, Phase 2 Program
  $
178,000.00USD
 


 
 

--------------------------------------------------------------------------------

 
 
30
Bibliography


Andrade, G. and Faldez, M., 2001, Exploration Report, Minanca’s Concesion.


Dodd, K.C. 2006, A Preliminary Summary of the Zaruma Gold Project in Ecuador.
unpublished Company Report for Dynasty Metals and Mining Inc.


Hedenquist, J.W., Arribas R., A. and Gonzalez-Urien, E., 2000, Exploration for
Epithermal Gold Deposits. In Soc. Ec. Geol. Reviews, vol. 13, p. 245-277


Holly, W.J., and Maynard, A.J., 2006, Form 43 -101F1 Technical Report,
Independent Preliminary Assessment, Zaruma Project, El Oro Province, Ecuador.
SEDAR published Company Report For Dynasty Metals And Mining Inc.


Kalinaj, M., 2004, Zaruma Project, Ecuador, Technical Report. Unpublished
Company Report for Dynasty Metals and Mining Inc.


Marikovsky, Z., 1958, Estudio Geologico-Minero Sobre La Mina Cerro de Oro
(Ayapamba), Distrito Minero Canton Zaruma, Ecuador. Unpublished Company Report
for CIMA (Compania Industrial Minera Asociada, S.A.)


Maynard, A.J., 2005, Independent Geological Evaluation, Zaruma Project, El Oro
Province, Ecuador.  Unpublished Company Report for Dynasty Metals and Mining
Inc.


Speechly, B., 2005, Mine Plan for the Zaruma Gold Project. Unpublished Company
Report for Dynasty Metals and Mining Inc.


Spencer, R.M., Montenegro, J.L.,Galbar, A., Perez, E.P, Manilla, G.,Viera,F. and
Spencer, C.E., 2002: The Portovelo-Zaruma Mining Camp, Southwest Ecuador. in
Porphyry and Epithermal Environments. SEG Newsletter, Society of Economic
Geologists, 2002, Number 49, 14 p.


Van Thournout, Salemink, J., Valenzuela, G., Merlyn, M., Boven, A. and Muchez,
P., 1996, Portovelo: a volcanic-hosted epithermal vein-system in Ecuador, South
America. Mineralium Deposita 31, pp. 269-276

 
 

--------------------------------------------------------------------------------

 
 
31
STATEMENT OF QUALIFICATIONS STATEMENT OF QUALIFICATIONS
 
I, DUNCAN JAMES BAIN, of the CITY of LONDON, in the PROVINCE of ONTARIO, do
herein certify that:


I am a Consulting Geologist and reside at 49 Midale Crescent, London, Ontario,
Canada N5X 3C2.


I graduated from the University of Western Ontario in London, Ontario, and
received my Bachelor of Science degree in Geology in 1977. I have practised
continuously as an exploration, development and mine geologist from that time
until the present.


I am a Fellow of the Geological Association of Canada.


I have been a Professional  Geoscientist  (P.Geo) of the Association  of
Professional  Engineers  and Geoscientists of British Columbia since 1991 and am
also a Professional Geoscientist (P.Geo.) in the Province of Saskatchewan
(October 2003) and in the Province of Ontario (October 2004).


I was on the Muluncay gold property in June 2006 and again in September 2006.


This report is based on a study of all information made available to me, both
published and unpublished. I am not aware of any material fact or material
change with respect to the subject matter of this technical report which is not
reflected in this technical report, the omission to disclose which makes the
technical report misleading.


My Company has been contracted to review the mineral potential of the Muluncay
property and produce a report on behalf of Minera Nevada S.A. Other than funds
paid for work performed, I am independent of the issuer based upon the tests set
out in National Instrument 43-101 section 1.5


I have read National Instrument 43-101 and Form 43-101F1, and the technical
report has been prepared in compliance with National Instrument 43-101 and Form
43-101F1. I am a Qualified Person as defined in the CIM Standards on Mineral
Resources and Reserves.


I consent to the use of this report in a Prospectus, a Statement of Materials
Facts or any other form of filing required by Minera Nevada S.A., the British
Columbia Securities Commission or any other similar institution.


DATED in the CITY of LONDON, in the PROVINCE of ONTARIO, this 30th day of
November, 2006.
 
[ex10-5pg34.jpg]
 
DUNCAN JAMES BAIN, B.Sc., F.G.A.C., P.Geo.
 
Consulting Geologist
 
DUNCAN BAIN CONSULTING LTD.
 



 
 

--------------------------------------------------------------------------------

 
 
32
 
APPENDIX ‘A’ – Assay Certificates

 
 

--------------------------------------------------------------------------------

 
 
[ex10-5pg36.jpg]

 
 

--------------------------------------------------------------------------------

 

[ex10-5pg37.jpg]

 
 

--------------------------------------------------------------------------------

 

[ex10-5pg38.jpg]

 
 

--------------------------------------------------------------------------------

 
 
36
 
APPENDIX ‘B’ – Aguacate Samples from Previous Owners

 
 

--------------------------------------------------------------------------------

 
 
37
 
MINA
 
XCOORD
   
YCOORD
   
ZCOORD
   
LENGTH
   
Sample ID
   
AU(0)
   
AU(1)
   
Au_PPB
   
Au_PPM
   
AG
   
CU
   
PB
   
ZN
 
EL AGUACATE
    652167.76       9598281.99       1219.38       1.20       5199900100      
108.00       93.00       100.50       0.101       10.1       2320       21      
140  
EL AGUACATE
    652167.87       9598279.85       1218.88       0.90       5199900200      
111.00       84.00       97.50       0.098       11.3       3031       15      
137  
EL AGUACATE
    652168.45       9598278.02       1217.58       1.10       5199900300      
3348.00       3825.00       3586.50       3.587       32.9       4927       54  
    189  
EL AGUACATE
    652169.18       9598277.13       1216.98       1.20       5199900400      
79.00       84.00       81.50       0.082       9       2204       29       174
 
EL AGUACATE
    652170.61       9598272.38       1214.48       1.00       5199900500      
135.00       153.00       144.00       0.144       15.3       3310       27    
  132  
EL AGUACATE
    652171.97       9598270.53       1212.68       1.20       5199900600      
1591.00       1370.00       1480.50       1.481       23.1       6826       27  
    180  
EL AGUACATE
    652172.59       9598269.70       1210.48       1.02       5199900700      
1543.00       1662.00       1602.50       1.603       20.9       4338       47  
    231  
EL AGUACATE
    652172.47       9598272.41       1210.48       1.00       5199900800      
448.00       606.00       527.00       0.527       10.9       2230       37    
  118  
EL AGUACATE
    652164.67       9598295.26       1218.47       1.50       5199900900      
237.00       228.00       232.50       0.233       4.6       1216       25      
73  
EL AGUACATE
    652165.53       9598293.96       1217.47       1.60       5199901000      
392.00       202.00       297.00       0.297       5.2       1444       21      
143  
EL AGUACATE
    652167.97       9598292.47       1212.47       1.50       5199901100      
107.00       87.00       97.00       0.097       11.1       2525       31      
164  
EL AGUACATE
    652168.55       9598292.05       1211.27       0.80       5199901200      
134.00       105.00       119.50       0.120       10.2    
1907
      32       150  
EL AGUACATE
    652159.00       9598331.49       1216.06       1.40       5199901300      
444.00       442.00       443.00       0.443       18.1       7929       22    
  157  
EL AGUACATE
    652159.88       9598330.59       1215.06       1.00       5199901400      
35.00       109.00       72.00       0.072       2.8       1048       4      
194  
EL AGUACATE
    652161.05       9598329.60       1213.46       1.30       5199901500      
114.00       98.00       106.00       0.106       8.8       2438       10      
178  
EL AGUACATE
    652162.47       9598327.84       1214.26       1.50       5199901600      
30.00       44.00       37.00       0.037       2.3       645       -2       181
 
EL AGUACATE
    652163.56       9598328.36       1211.86       1.50       5199901700      
125.00       139.00       132.00       0.132       16       5244       22      
60  
EL AGUACATE
    652148.25       9598366.70       1224.80       1.90       5199901800      
1084.00       1235.00       1159.50       1.160       20.7       4103       70  
    340  
EL AGUACATE
    652148.84       9598367.66       1222.60       1.50       5199901900      
119.00       125.00       122.00       0.122       12       2297       54      
296  
EL AGUACATE
    652148.92       9598369.60       1221.40       1.80       5199902100      
1449.00       1372.00       1410.50       1.411       17.8       3201       63  
    183  
EL AGUACATE
    652148.07       9598369.50       1223.60       1.80       5199902200      
1986.00       1135.00       1560.50       1.561       23.3       3145       115
      220  
EL AGUACATE
    652149.89       9598371.88       1218.80       1.20       5199902300      
26120.00       26580.00       26350.00       26.350       202       35000      
3441       42000  
EL AGUACATE
    652147.24       9598379.71       1213.83       1.10       5199902400      
12410.00       11030.00       11720.00       11.720       90.2       13000      
2759       12000  
EL AGUACATE
    652147.19       9598376.85       1216.23       0.90       5199902500      
24480.00       23450.00       23965.00       23.965       214       22000      
3678       21000  
EL AGUACATE
    652145.67       9598380.68       1216.43       1.40       5199902600      
35320.00       36020.00       35670.00       35.670       150.5       14000    
  2246       8303  
EL AGUACATE
    652145.79       9598382.66       1214.33       1.00       5199902700      
11860.00       12810.00       12335.00       12.335       56       6225      
214       246  
EL AGUACATE
    652125.37       9598418.58       1217.44       1.30       5199902800      
70.00       70.00       70.00       0.070       28.1       3832       52      
288  
EL AGUACATE
    652126.13       9598418.03       1216.64       0.90       5199902900      
87.00       85.00       86.00       0.086       10.5       1216       46      
294  
EL AGUACATE
    652127.40       9598417.67       1215.64       0.90       5199903000      
58.00       53.00       55.50       0.056       8.1       785       199      
475  
EL AGUACATE
    652128.63       9598416.68       1214.64       0.60       5199903100      
59.00       70.00       64.50       0.065       24.6       2928       103      
503  
EL AGUACATE
    652119.29       9598445.39       1216.89       1.70       5199903200      
39.00       40.00       39.50       0.040       8.2       942       285      
589  
EL AGUACATE
    652120.19       9598443.62       1215.49       1.70       5199903300      
33.00       45.00       39.00       0.039       8.9       2296       127      
539  
EL AGUACATE
    652120.65       9598442.00       1213.89       1.50       5199903400      
151.00       170.00       160.50       0.161       11.5       1353       83    
  362  
EL AGUACATE
    652126.32       9598457.46       1213.54       0.40       5199903500      
35.00       34.00       34.50       0.035       14.3       2113       143      
711  
EL AGUACATE
    652122.29       9598458.05       1213.54       0.60       5199903600      
2299.00       2295.00       2297.00       2.297       16.1       2597       60  
    335  
EL AGUACATE
    652116.27       9598457.48       1213.53       0.45       5199903700      
462.00       637.00       549.50       0.550       79.1       1896       2842  
    378  
EL AGUACATE
    652118.65       9598451.08       1213.16       0.60       5199903800      
93.00       98.00       95.50       0.096       17.5       3298       73      
217  
EL AGUACATE
    652120.49       9598445.28       1213.19       0.90       5199903900      
144.00       151.00       147.50       0.148       15.1       2406       126    
  267  
EL AGUACATE
    652120.71       9598444.31       1213.19       1.10       5199904100      
81.00       54.00       67.50       0.068       13.2       1517       106      
256  
EL AGUACATE
    652120.88       9598439.37       1213.23       1.10       5199904200      
117.00       132.00       124.50       0.125       15.2       2937       65    
  332  
EL AGUACATE
    652122.34       9598429.95       1213.27       0.30       5199904300      
54.00       54.00       54.00       0.054       30.6       4814       78      
1024  
EL AGUACATE
    652134.00       9598411.09       1213.70       0.90       5199904400      
322.00       285.00       303.50       0.304       12.7       1387       56    
  188  
EL AGUACATE
    652140.33       9598400.71       1213.17       1.30       5199904500      
1695.00       1827.00       1761.00       1.761       25.6       2685       153
      109  
EL AGUACATE
    652143.49       9598392.45       1212.92       1.00       5199904600      
960.00       834.00       897.00       0.897       19       3295       107      
159  
EL AGUACATE
    652151.92       9598372.77       1212.56       1.00       5199904700      
3917.00       4133.00       4025.00       4.025       42.9       15000       119
      137  
EL AGUACATE
    652148.83       9598364.24       1212.46       0.40       5199904800      
14.00       14.00       14.00       0.014       5.4       975       89       327
 
EL AGUACATE
    652161.02       9598336.13       1212.32       0.80       5199904900      
112.00       118.00       115.00       0.115       21.4       8132       41    
  188  
EL AGUACATE
    652168.80       9598314.55       1211.47       1.00       5199905000      
199.00       256.00       227.50       0.228       16.6       6499       20    
  106  
EL AGUACATE
    652168.43       9598303.15       1211.04       1.10       5199905100      
217.00       216.00       216.50       0.217       9.6       1496       28      
79  
EL AGUACATE
    652168.51       9598293.36       1211.00       1.00       5199905200      
90.00       68.00       79.00       0.079       6.8       1465       24      
115  
EL AGUACATE
    652170.78       9598282.71       1210.79       0.90       5199905300      
151.00       132.00       141.50       0.142       7.8       1140       68      
88  
EL AGUACATE
    652172.58       9598273.60       1210.48       1.00       5199905400      
40950.00       37070.00       39010.00       39.010       30.7       3746      
37       133  



 
 

--------------------------------------------------------------------------------

 
 
38
EL AGUACATE
    652173.21       9598262.89       1210.29       0.80       5199905500      
165.00       188.00       176.50       0.177       9.8       2327       30      
188  
EL AGUACATE
    652174.91       9598253.08       1210.33       1.30       5199905600      
4248.00       4577.00       4412.50       4.413       25       4082       84    
  76  
EL AGUACATE
    652191.34       9598285.51       1210.05       0.40       5199905700      
25.00       26.00       25.50       0.026       2.5       230       246      
359  
EL AGUACATE
    652194.35       9598276.00       1210.79       0.40       5199905800      
42.00       36.00       39.00       0.039       2.6       259       62       243
 
EL AGUACATE
    652197.57       9598266.94       1210.60       0.80       5199905900      
15.00       13.00       14.00       0.014       2       269       53       198  
EL AGUACATE
    652198.38       9598263.07       1210.51       0.80       5199906100      
41.00       19.00       30.00       0.030       1.6       122       24       127
 
EL AGUACATE
    652173.08       9598239.94       1210.28       1.10       5199906200      
91.00       93.00       92.00       0.092       7.5       1801       39      
486  
EL AGUACATE
    652174.56       9598246.27       1210.31       0.90       5199906300      
40.00       35.00       37.50       0.038       7       703       268       211
 
EL AGUACATE
    652107.86       9598218.56       1209.76       0.30       5199906400      
1290.00       1238.00       1264.00       1.264       14.7       303       246  
    534  
EL AGUACATE
    652097.57       9598213.72       1209.75       0.70       5199906500      
349.00       441.00       395.00       0.395       5.9       587       113      
129  
EL AGUACATE
    652094.23       9598219.67       1209.96       1.00       5199906600      
95.00       85.00       90.00       0.090       13.2       1285       354      
684  
EL AGUACATE
    652094.42       9598216.36       1209.87       0.80       5199906700      
226.00       165.00       195.50       0.196       17       3684       38      
288  
EL AGUACATE
    652094.38       9598213.17       1209.78       1.10       5199906800      
186.00       137.00       161.50       0.162       9.6       1823       71      
280  

 
 
 

--------------------------------------------------------------------------------

 
 